DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 10-16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a number of indefinite statements such that one having ordinary skill in the art would not know the scope of what is claimed. 
Line 4 of claim 1 states that the organic light emitting device has “an opposing side” while line 5 introduces “an opposing side of the organic light emitting device” leaving it unclear if these two opposing sides are the same or different.
10 and R12 be “hydrogen, or a substituted or unsubstituted alkylene, the alkylene is a group has two hydrocarbons removed from a corresponding hydrocarbon”. It is unclear how R10 and R12 can be hydrogen as incorporation into R1 or R2 would result in a Si-H-C structure in which hydrogen is somehow bonded to two different atoms.
Further, “the alkylene is a group has two hydrocarbons removed from a corresponding hydrocarbon” does not make sense to one having ordinary skill in the art and the ordinary practitioner would not know how to resolve this indefinite language.
Claim 1 also states that “at least one of R4 and R5 is a mercaptoalkyl” but also that “when one of R4 or R5 is a mercaptoalkyl, the other of R4 and R5 includes at least ….” which implies that both R4 and R5 can’t be mercaptolalkyl.
Further, the last line of claim 1 presents chemical notations inconsistent with the other chemical notations of claim 1, specifically the carbon atoms do not contain the appropriate number of bonds.
For these reasons, claim 1 is indefinite.
 	Claims 3, 4, 6, 10-16, and 21 depend from claim 1 and are, therefore, also indefinite.

Response to Arguments
	Applicant’s amended changing the “comprising” language to “consisting” overcomes the relevant rejection under 35 USC § 112 presented in the prior Final Rejection. Applicant’s arguments concerning the remaining rejections under 35 USC §§ 112 and 103 are moot as the amended language incorporated to overcome these rejections present multiple instances of indefinite language which renders the scope of the claim indeterminable to one having ordinary skill in the art.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        

/STEVEN B GAUTHIER/Examiner, Art Unit 2893